Citation Nr: 0923431	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-39 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for service connection 
for coronary artery disease, to include as due to service-
connected posttraumatic stress disorder.

2. Entitlement to service connection for hypertension, to 
include as due to service-connected posttraumatic stress 
disorder. 

3. Entitlement to an increased rating for posttraumatic 
stress disorder, rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
July 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of April and June 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. The April 2007 rating decision reclassified the 
Veteran's service-connected anxiety neurosis as posttraumatic 
stress disorder (PTSD) and granted an increased in the 
disability rating from 10 percent (which had been in effect 
since July 3, 1970) to 30 percent, effective December 4, 2006 
(date of receipt of claim). The June 2007 rating decision 
denied service connection for coronary artery disease and for 
hypertension, to include as due to service-connected 
posttraumatic stress disorder. 

Subsequently, a December 2007 rating decision granted an 
increase in the rating for PTSD to 50 percent, retroactively 
to the date of receipt of claim on December 4, 2006. This 
increased the combined disability rating to 60 percent. A 
September 2008 rating decision granted service connection for 
diabetes mellitus, type II, which was assigned an initial 10 
percent disability rating but the combined disability rating 
remained 60 percent. 

The Veteran and his wife testified at an April 2009 
videoconference in support of the claims. A transcript of 
that hearing is on file. 

The issues of service connection for coronary artery disease 
and for hypertension, to include as due to service-connected 
posttraumatic stress disorder, are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has difficulty adapting to his work environment, 
from which he retired after many years of employment, but 
does not have suicidal ideation, obsessional rituals, 
impaired speech, near continuous panic or depression 
affecting his ability to function independently, spatial 
disorientation or neglect of personal hygiene.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 50 percent 
rating for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the RO provided the Veteran with 
VCAA notice by letters, dated in December 2006. He was 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf. Also, he was notified 
of the evidence needed to substantiate a claim for an 
increased rating.  

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for a higher rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity and the effect thereof on employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

By letter dated in May 2008 the Veteran was notified of the 
requirements in Vazquez-Flores, Id. 

And all of this was before the readjudication of the claims 
in the February 2009 supplemental statement of the case.  

To the extent that there may have been any procedural error 
in the timing of the any of the required notices, an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by 
readjudication. See Mayfield v. Nicholson, 444 F.3d at 
1333-34; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  

The subsequent statements and testimony of the Veteran 
reflect that he is aware that he had to demonstrate the 
severity of his disability in order to establish entitlement 
to a higher initial ratings for PTSD by submitting relevant 
and competent evidence of such severity. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43 (2008) (evidence demonstrating a 
disability's worsening and the effect thereof on employment 
and daily life, except for the criteria needed for a higher 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in disability).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide 
sufficient information to identify the relevant records.  
38 U.S.C.A. § 5103A. He has provided evidence from private 
clinical sources as to the severity of his service-connected 
PTSD.  

The Veteran's service treatment records and VA outpatient 
treatment records have been obtained.  He and his wife 
testified in support of his claims.  He has not identified 
any additionally available evidence for consideration in his 
appeal.  

Also, the Veteran has been provided with the official 
examinations needed to adjudicate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  As there is no indication 
that the Veteran was unaware of what was needed for claim 
substantiation nor any indication of the existence of 
additional evidence for claim substantiation, the Board 
concludes that there has been full VCAA compliance.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a statement dated in November 2006 the Veteran's wife 
reported that she had met the Veteran in 1970 and they had 
been married since 1975. He had difficulty sleeping and 
nightmares. He had been diagnosed with sleep apnea. He was 
irritable and hyper-alert. He avoided crowded areas. He was 
very impatient with others in everyday social situations. He 
had short-term memory loss which was evident when performing 
tasks and this had recently increased. He had been medicated 
for anxiety, off and over, over the years and had explosive 
rages. He had waking flashbacks. He had profuse sweating and 
tenseness, particularly in social settings. He avoided 
confrontational situations. Intermittently, he was 
inattentive and failed to relate to others. His inability to 
multi-task had worsened over the past few years. He had 
numerous health complaints, including heart disease, high 
blood pressure, asthma, anxiety, depression, sleeping 
difficulties, fatigue, panic attacks, and numerous 
musculoskeletal aches and pains. 

On VA psychiatric examination in March 2007 the Veteran's 
claim file was reviewed. He reported that after retiring in 
July 2006 he had an increase in symptoms of anxiety, 
specifically in having more difficulty with intrusive 
thoughts of Vietnam experiences. He was taking medication for 
anxiety. The examiner reviewed the Veteran's treatment notes. 
The Veteran reported using alcohol for relaxing and sleeping 
for about the past 29 years, until last fall when he was 
given medication for anxiety. He tended to overuse pain 
medication. He reported having a good relationship with his 
children and his wife but lately his wife was worried about 
his behavior following his retirement. He had obtained a 
Master's degree in education and had retired as a principal 
of a high school in July 2006. He had enjoyed his work, and 
it had been a means of moderating some of his anxiety 
symptoms, but since his retirement he had noted an increase 
in such symptoms. 

At the time of the examination the Veteran was casually 
dressed and neatly groomed. His eye contact was good. His 
speech, language, and motor abilities were within normal 
limits. He did not appear to have any difficulties listening 
to or following directions. He was friendly and cooperative. 
His thought processes were logical and sequential. There was 
no evidence of psychotic thought content. His mood was 
described as anxious, with a consistent affect. He was fully 
oriented. His attention and concentration were within normal 
limits. His memory for events appeared consistent with prior 
reports, and he appeared to be an accurate historian. 

On psychological testing, his scores appeared to accurately 
reflect his current level of psychological functioning. A 
number of scales were in the clinically significant range. 
His responses suggested difficulties with anxiety accompanied 
by significant thinking and concentration problems as well as 
free-floating anxiety and difficulty relaxing. It was likely 
that he was often fatigued due to stress. His profile was 
consistent with PTSD. He reported daily unwanted memories of 
inservice experiences. He complained of nightmares and, in 
the past, having had flashbacks. He had moderate distress 
when in crowds and when confronted or under stress he would 
seat, shake, and feel his heart beating. His responses 
indicated severe physical reactivity. His responses indicated 
a severe or considerable effort to avoid certain activities 
related to past traumatic events. He denied diminished 
interest or participation in significant activities but felt 
detached or estranged from others most of the time. Since his 
retirement he was having a difficult time forcing himself 
into social interactions. He reported having close 
relationships with his wife and children. Most of the time he 
felt extremely empty and had a difficult time experiencing 
love and happiness. 

The Veteran reported extreme difficulty falling and staying 
asleep, as well as with irritability or outbursts of anger. 
He complained of significant difficulties with concentration 
and had difficulty staying on tasks and completing tasks. He 
reported that it was difficult to concentrate due to 
intrusive memories. His responses indicated moderate to 
severe difficulties with concentration. He related being 
hypervigilant most or all of the time which he felt was 
moderate to severe in nature. He felt that his continual 
hyperviligance had caused high blood pressure. He reported 
having a strong daily or almost daily startle response. This 
suggested a moderate to severe startle response. 

The Veteran reported that he believed that his symptoms had 
caused him to have 30 years of difficulties with medical, 
social, and occupational functioning. He reported that he was 
able to channel a lot of his symptoms into functional purpose 
while working but now that he was retired he was having a 
difficult time channeling many of his symptoms. 

It was noted that he had been successfully employed for over 
20 years but had a significant history of heavy alcohol abuse 
or dependence. He had significant difficulties with anxiety 
as well as thinking and concentration. While working he was 
able to channel and manage his symptoms and it also appeared 
that he had tried to manage many of his symptoms of anxiety 
with alcohol. However, since his retirement, he appeared to 
have had a resurgence of symptoms and a difficult time 
channeling them. It was recommended that he continued with 
mental health treatment. The diagnoses were moderate PTSD; 
and alcohol abuse, in full remission. His Global Assessment 
of Functioning was 60. 

On VA examination in March 2007 to determine if the Veteran 
had diabetes, the Veteran reported that he had been advised 
since the 1970s that he had elevated blood sugars but was 
always treated with diet or exercise. 

VA outpatient treatment records show that in January 2007 it 
was reported that the Veteran had retired last summer after 
being demoted from being a school principal to a director of 
operations. In April 2007 it was noted that he had a good 
relationship with his wife and their adult children. He had 
some friends and had a lot of connections in his community 
with kids that were in school when he was a principal. It was 
felt that perhaps he still  needed to restructure some of his 
time to include more people activities on a regular basis and 
tended to avoid social situations due to anxiety and hearing 
problems. 

In a July 2007 statement the Veteran's wife reported that the 
Veteran's was not able to control his depression and anxiety 
without medications. While the medications had alleviated 
some symptoms it had not eliminated his basic pervasive 
syndrome. He now slept very deeply at night, sometimes so 
deeply that he was difficult to awaken. He had occasionally 
fallen out of bed, at which times he was very disoriented. 
Each morning she had to make a list of tasks for him. They 
had had to leave socials events because he was unable to 
handle the stress of being with people. In social situations 
he would sweat and shake and also become irritable and 
agitated. She had to do all the driving. He would panic upon 
leaving the house. He would forget what he was doing in mid-
stream. He could not concentrate or reason through decisions 
and was forgetful. He was not capable of any management. He 
sometimes lashed out at family members. 

VA outpatient treatment records of 2007 and 2008 reflect 
treatment for psychiatric disability. The Veteran underwent 
psychological testing in October 2007 at which time he 
reported that his memory problems had interfered with his 
ability to complete his household chores and that nightmares 
had impacted his sleep. He was alert and mostly oriented but 
was unable to state the date. He provided his history in a 
coherent fashion and his thought processes appeared goal 
directed. His speech was fluent and well articulated. His 
affect was generally euthymic. He required encouragement on 
many of the tasks undertaken, appearing to give up easily on 
more difficult tasks. He required repetition of test 
instructions. Despite these factors, the results of the 
evaluation were judged to be an adequate reflection of his 
current cognitive functioning. The tests revealed mild 
deficits in speed of information processing and motor 
coordination and more significant deficits in learning and 
memory. He also endorsed a moderate amount of emotion 
distress, which might have impacted on his performance but 
his overall performance was suggestive of a decline in 
cognitive functioning and the etiology of the deficits was 
not entirely clear. His vascular risks might have contributed 
and those with PTSD could have cognitive problems, although 
the nature of his cognitive problems was likely not solely 
attributable to his PTSD alone. Given his relatively intact 
daily functioning, he did not meet the diagnostic criteria 
for dementia. His cognitive profile was best characterized as 
mild cognitive impairment, which placed him at greater risk 
for development of a neurodegenerative condition, e.g., 
Alzheimer's disease. 

A VA clinical neuropsychologist reported that the October 
2007 testing found cognitive deficits and this, with the 
possibility of progression, resulted in the recommendation 
that he not pursue employment as a principal in the education 
system. 

In a May 2008 statement the Veteran's wife reported that the 
Veteran's psychiatric condition had worsened in the last few 
years. He no longer worked at his former occupation as an 
"educator/administrator." It had been recommended that he 
not go back to work. An October 2007 evaluation had noted his 
cognitive deficits interfered with his ability to function in 
his past long history of employment as a principal. His 
cognitive deficits were pervasive in both the work and home 
environment. He had extreme difficulty with short-term memory 
and had developed awkward coping mechanisms and ritual 
behaviors to try to recall and stay on track. When with his 
family, he could focus on only one thing at a time. In a 
conversation he became agitated if the subject changed before 
he could say what he was thinking about. He had frequent 
difficulty finding words and an inability to remember names, 
even of close friends. He was awkward and uncomfortable in 
social situations and reacted by sweating profusely and 
shaking as well as sometimes exhibiting unexplainable anger. 
All of these behaviors were extremely more prevalent than in 
the past. He was heavily medicated for depression, anxiety, 
sleep disorder, hypertension, and heart-related conditions. 
There had been a recent downward spiral in his ability to 
cope with all levels of social interactions. His enjoyment of 
life seemed to be nonexistent. 

Dr. Worst reported in October 2008 that the Veteran indicated 
having had increased PTSD symptoms since having retired 4 
years ago. For the last 2 1/2 years he had been seen by a VA 
social worker every two weeks. He took Clonazepam, 
Citalopram, Trazodone, and Divalproex. He also took cardiac 
medication. He reported that his anxiety symptoms had gotten 
no better with the medication and therapy. On mental status 
examination he showed cognitive difficulties in areas of 
retention and concentration. His anxiety level intensified 
during the evaluation. His answers to abstractions were all 
within normal range. He read at a college level but his 
retention was quite poor. He had PTSD and gradually there had 
been an effect on his cognitive function. It was felt that he 
was no longer fit for work, even as a part-time principal 
because of his difficulties with anxiety, depression, and 
cognitive dysfunction. 

In November 2008 Dr. Worst reported that he had reviewed 
documents which the Veteran had brought to the October 2008 
evaluation. After review of the documents it was again 
concluded that the Veteran's PTSD prevented him from 
returning to his most recent career field of education 
administration or even acting as part-time principal. 

VA outpatient treatment records show that due to a complaint 
of increased anxiety, which the Veteran contended had 
exacerbated his cognitive function, he underwent additional 
psychological testing in November 2008. The testing revealed 
deficits in aspects of attention, motor coordination in his 
right hand, planning and organization, set shifting, and 
aspects of verbal learning and memory. There was also 
evidence of moderate to severe levels of depression and 
anxiety. Compared to the prior evaluation in October 2007, he 
demonstrated a generally stable cognitive functioning, with 
few areas of minimal decline. There was evidence of poorer 
performance on a planning and organization task, as well as 
learning of a word list but, interestingly, his overall 
retention of the word list had improved. According to his 
self-reported inventories, his depression and anxiety had 
worsened since the prior evaluation. Again, the cause of the 
deficits and areas of mild decline was not entirely clear. He 
continued to manage his daily activities independently and 
did not meet the criteria for dementia but met the criteria 
for mild cognitive impairment. Certainly his increased 
emotional distress might have negatively impacted his 
performance on the examination, because depression and 
anxiety could have a direct impact on learning efficiency and 
other executive based cognitive skills, e.g., planning and 
organization. Thus, it was difficult to determine if his 
areas of decline were associated with his worsening mood or a 
mild progression of an organic disorder, or a combination 
thereof. He had been in treatment for over a year with little 
improvement in his symptoms. It was possible that some of his 
emotional symptoms were being maintained by his struggle and 
frustration and large focus on his service connection claim. 
He and his wife would benefit from implementing compensatory 
strategies in the environment. Continued attention and 
treatment of cerebrovascular factors was indicated because 
these conditions could contribute to cognitive dysfunction. 

At the April 2009 videoconference the Veteran testified that 
he received private treated weekly for PTSD, particularly for 
his cognitive dysfunction with deficient judgment, poor 
memory as well as anger and anxiety. Page 3 of that 
transcript. Previously, he was treated by VA in Boise for 
similar symptoms of suicidal ideation, anger, depression, 
deficiencies in social skills, and memory. His prior 
employment had been as a school principal but he had had to 
resign due to complications of memory and cognitive function 
which were associated with his anxiety. Thereafter, he had 
worked for a while, part-time, scanning tickets at the Sun 
Valley ski resort three days a week. Page 4. A forensic 
psychologist had stated that he should not work full-time or 
even part-time in his past profession in education and that 
because of his cognitive impairment any training was not 
feasible. Also, the Veteran testified that he was not able to 
go into another profession or line of work. The Veteran's 
representative noted some of the findings on recent 
psychiatric examinations. The Veteran testified that he often 
had to make notes because he often lost his train of thought. 
He had had increased anxiety and depression on a daily basis. 
He was constantly on alert. His children avoided visiting 
him. Page 5. He had anxiety with daily tremors and chest 
pains. Pages 5 and 6. 

The Veteran testified that he was distant with other and 
avoided crowds and social events. He had a startle reaction. 
He was aggressive when confronted. He was preoccupied with 
events in Vietnam. When anxious and confused he lost his 
train of thought. He did not participate in keeping the 
household running. He had daily flashbacks. Page 6. His 
medication for depression provided some relief. He had daily 
panic attacks, and had had nightmares until medication 
stopped them. Page 7.

The Veteran's wife testified that it was difficult to awaken 
him. Page 7. He often thrashed about in his sleep. She had to 
run the household, including all financial affairs. Page 8. 
This was because of his impaired memory. Page 9. The Veteran 
testified that he did not belong to any social groups or 
attend any community functions, even though he had joined the 
American Legion. Page 10. He had resigned as a school 
principal in 2006. Page 11.  His weekly therapy was 
individual therapy which he had attended for several years. 
Page 12. A forensic psychiatrist had rendered two opinions 
stating that the Veteran should not work either full-time or 
part-time. Page 13. 

General Rating Principles

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim). 

Posttraumatic stress disorder

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the capacity for 
adjustment during periods of remission.  While consideration 
is given to the extent of social impairment, a rating shall 
not assign an evaluation solely on the basis of social 
impairment.  

38 C.F.R. § 4.130 provides that post-traumatic stress 
disorder, Diagnostic Code 9411 is rated under a General 
Rating Formula for Evaluating Psychiatric Disorders, under 
Diagnostic Code 9440, which, in turn, provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating. 

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers). A GAF score of 41 to 50 
indicates that the examinee has serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g. no friends, unable to keep a 
job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A 
GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).  

Analysis

The Board is cognizant of the opinions rendered that the 
Veteran should not engage in employment. The Board has also 
carefully reviewed the statements and testimony of the 
Veteran and his wife. However, when these are compared to the 
objective clinical findings on VA psychiatric and 
psychological evaluations it must be observed that these 
evaluations have found only moderate overall functional 
impairment due to the service-connected PTSD. Even assuming 
that all of the Veteran's cognitive dysfunction is due to the 
service-connected PTSD, and this is not actually shown, there 
is only a mild cognitive deficit and this is true even is 
there has been a slight progression in the cognitive deficit. 

These objective findings are corroborated by the Veteran's 
GAF score of 60 which indicates only moderate impairment and 
the findings on VA psychiatric examination and psychological 
evaluations. These show obsessional rituals which interfere 
with routine activities (despite the usage of such 
terminology in a statement from the Veteran's wife); 
illogical speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively. 

Although the Veteran has reported having impaired impulse 
control, he had not reported episodes of actually violence) 
nor is there evidence of neglect of personal appearance and 
hygiene. While he and his wife have indicated that he has 
significant social impairment, other evidence indicates that 
he has maintained good relationships with his family and can, 
even if only to a limited extent, maintain effective social 
relationships. Also, while he has stated that he resigned his 
employment in an educational system, he has also otherwise 
stated that he retired after about 29 years of employment. 

Accordingly, a disability rating in excess of 50 percent for 
PTSD is not warranted. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating. The threshold 
factor for extraschedular consideration is a finding that the 
evidence presents such an exceptional disability picture that 
the available schedular ratings for the service-connected 
disability are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the 
service-connected disability with the established criteria. 
Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required. Thun, 
Id. 

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1). In reaching this conclusion the Board 
also notes that the Veteran has never required 
hospitalization for psychiatric purposes. 

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating in excess of 50 percent for PTSD is denied. 


REMAND

In this case several opinions, both VA and private, are on 
file addressing the medical question of whether the Veteran's 
service-connected PTSD either caused, contributed to or 
aggravated his current hypertension and coronary artery 
disease. However, all of these opinions predate the RO 
decision of September 2008 which granted service connection 
for diabetes mellitus, type II. 

In February 2007 Dr. Hermann, an internist, reported that 
even when generally controlled by medication the Veteran had 
marked elevations of blood pressure associated with the 
adrenergic stimulus of his intense anxiety experiences and 
that "[t]he association of cardiovascular disease and PTSD 
is established." It was that physician's opinion that the 
Veteran's hypertension and coronary artery disease were 
strongly related to his injury in Vietnam and the resulting 
PTSD. 

A February 2007 report from the Idaho Cardiology Associates 
states that the Veteran had a history of coronary artery 
disease, status post bypass graft surgery; borderline 
diabetes compatible with the above; hypertension, borderline 
but with labile control; and PTSD. 

Of particular note is the VA examination in April 2007, to 
determine whether the Veteran's hypertension and coronary 
artery disease were due to service-connected PTSD, at which 
time it was noted that he had a history of elevated blood 
sugars since at least 2005, without actually being given a 
diagnosis of diabetes or pre-diabetes, which might be 
contributory to his coronary artery disease. His psychiatric 
symptoms had been associated with episodes of labile 
hypertension but not chronic sustained hypertension. It was 
felt that he had several different risk factors for 
hypertension and coronary artery disease but it was less 
likely as not that his PTSD was a significant contributor and 
therefore less likely than not causative of his hypertension 
and coronary artery disease. 

In an undated statement Dr. Hermann reported that his opinion 
in February 2007 was supported by a recent prospective study 
of the effects of PTSD which showed that prolonged stress and 
significant levels of PTSD symptoms might increase the risk 
of "CHD" in older male veterans. The results suggested that 
exposure to trauma and prolonged stress were "cardiotoxic." 
Many other studies over the past two decades showed this 
association or demonstrated alterations in physiologic 
parameters with relevance to coronary artery disease. PTSD 
was characterized by, in part, adrenergic cardiovascular 
effects. The physician had witnessed the Veteran have 
episodes of elevated blood pressure resulting form simple 
discussions of his condition and not the result of one of his 
frequent anxiety attacks. A review of the service treatment 
records provided by the Veteran showed no recorded blood 
pressure readings during sick bay visits for anxiety 
experiences, in spite of chest and respiratory symptoms. He 
had had 37 years of frequent intense anxiety which was likely 
associated with even greater vascular effects than those 
observed when in Dr. Hermann's office while on the very drugs 
that should have dampened blood pressure activity. These were 
drugs he had used only in recent years. The association of 
cardiovascular disease with PTSD was established regardless 
of the mechanism, even in the presence of other risk factors. 
The medical opinion (of the 2007 VA examiner) was not 
supported by the medical literature. In Dr. Hermann's 
opinion, it was more likely than not that the Veteran had 
coronary artery disease at a relatively young age because of 
the significant contribution of uncontrolled severe PTSD. It 
was also likely that a variety of risk factors had been 
altered unfavorably by PTSD, including heart rate, blood 
pressure, weight gain, and secondary diabetes, lipids, and 
blood clotting factors. 

In January 2008 the recent (undated) statement by Dr. Hermann 
was reviewed by the April 2007 VA examiner. The VA physician 
continued to feel that the Veteran's other cardiac risk 
factors, including weight, gender, age, and chronic history 
of hypertension, pre-diabetes, hypertriglyceridemia and 
hypercholesterolemia were, by well-documented research, 
causative links to coronary artery disease and hypertension 
and outweighed the Veteran's history of PTSD as a causative 
factor. It was agreed (with Dr. Hermann) that PTSD did cause 
varying periods of increased anxiety, hyperarousal, and 
iatrogenic cardiovascular effects and that Dr. Hermann's 
description of the Veteran's condition supported the labile 
nature of the effects of PTSD on his cardiovascular state. If 
the Veteran did not have PTSD, he still would have 
significant risk factors for the chronic conditions of 
coronary artery disease and hypertension. Therefore, the VA 
physician continued to feel that the Veteran's PTSD was less 
likely than not the sole causative agent of his hypertension 
and coronary artery disease. 

Here, the opinions expressed by the April 2007 VA examiner, 
including in the January 2008 report, only addressed whether 
PTSD was the sole causative factor in the Veteran's 
development of hypertension or coronary artery disease. The 
matter of possible aggravation of the claimed disorders by 
the service-connected PTSD was not specifically addressed. 

Additionally, none of the opinions on file address whether 
the service-connected diabetes may have either caused, 
contributed to or aggravated his current hypertension and 
coronary artery disease. Likewise, none of the opinions on 
file have addressed whether the combined effect of the 
service-connected PTSD and the service-connected diabetes may 
have either caused, contributed to or aggravated his current 
hypertension and coronary artery disease. 

At the April 2009 videoconference, the service representative 
requested that the case be referred for an opinion from a VA 
cardiologist. Page 24 of the transcript.

Also, the RO has not addressed the question of the impact of 
the service-connected diabetes upon the claimed hypertension 
and coronary artery disease. 

The Federal Circuit has held that VA has a duty "to fully 
and sympathetically develop the [V]eteran's claim to its 
optimum before deciding it on the merits." Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) (quoting Hodge 
v. West, 155 F.3d at 1362). Further, "VA must determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations." Roberson, at 1384. VA's 
"duty to assist [] attaches to the investigation of all 
possible [] cause of [] current disability, including those 
unknown to the [V]eteran." Schroeder v. West, 212 F.3d 1265, 
1271 (Fed.Cir. 2000). 

Before deciding the claims on the merits, further evidentiary 
development is needed and under the duty to assist, 38 C.F.R. 
§ 3.159, and, so, the case is REMANDED for the following 
action:

1. Schedule the veteran for a VA examination to 
determine whether it is as likely as not that the 
current hypertension or coronary artery disease, or 
both, are related to service.  

Also, whether it is as likely as not that either 
PTSD or diabetes, or the combined effect of the 
service-connected PTSD and the service-connected 
diabetes, have either caused, contributed to or 
aggravated the Veteran's current hypertension and 
coronary artery disease. 

The claims folder should be made available to the 
examiner for review.  

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance, if any, of 
the Veteran's blood pressure being 
130/90 on the enlistment examination 
in October 1965 and his reported 
history in an adjunct medical 
history questionnaire of having or 
having had dizziness or fainting 
spells, pain or pressure in the 
chest, and high or low blood 
pressure. 

Also comment upon the favorable 
medical opinion of Dr. Hermann and 
the unfavorable opinions of a VA 
examiner in April 2007 and January 
2008. 

The examiner is asked to express an 
opinion as to whether it is at least 
as likely as not that:

a). Hypertension is related to the 
inservice borderline diastolic blood 
pressure reading at service 
entrance;

b). Coronary disease is related to 
hypertension;

c). whether either the service-
connected PTSD or the service-
connected diabetes, either alone or 
in combination have either caused, 
contributed to or aggravated his 
current hypertension and coronary 
artery disease.

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

2. After the requested development is completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the veteran a supplemental 
statement of the case and return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


